Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered October 15, 1990, convicting him of burglary in the second degree, criminal trespass in the second degree, assault in the third degree (two counts), criminal contempt in the second degree (six counts), and aggravated harassment, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who is the estranged husband of the complainant, had assaulted her on several occasions. As a result, the complainant had obtained an order of protection against the defendant. On the morning of June 22, 1989, as the complainant opened her apartment door to take her baby outside, the defendant, who had been waiting in the corridor yelled: "See, I told you”, as he forced his way into the apartment. The defendant had recently threatened the complainant over the telephone that he would make her life "a living hell”. The complainant fled with her child out of the building. She testified that she had not given the defendant permission to enter her apartment.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree beyond a reasonable doubt (see, People v Graves, 76 NY2d 16; People v Gaines, 74 NY2d 358). Moreover, upon the exercise of our factual review power, we are satisfied that the *779verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Miller, Copertino and Pizzuto, JJ., concur.